DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021, 10/02/2020, 01/08/2020, 08/16/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2014/0021798 (Kesler) in view of US 2016/0248265 (Oo) further in view of US 2014/0015338 (Yoshino). 

Regarding claim 1, Kesler teaches wireless power transfer system (Fig. 1-25 shows wireless power transfer system), comprising: 
a first resonator (Fig. 3-5 shows source resonator 304 ie. first resonator) [0047, 0087-0088];
 a repeater resonator configured to inductively couple to the first resonator and to receive electromagnetic energy from the first resonator (Fig. 3-5 shows repeater resonator 306 configured to inductively coupled to the source resonator 304 ie. first resonator) [0047, 0051, 0079-0089, 0095], 
wherein the repeater resonator has a length from a first end to a second end (Fig. 5 shows repeater resonator 306 has a length from a first end to a second end) [0087], 
wherein the repeater resonator includes a series of coils arranged uniformly along the length of the repeater resonator (Fig. 5 shows repeater resonator includes a plurality of coils 306 arranged uniformly along the length of the repeater resonator 306, furthermore, the repeater resonators can be distributed in series form) [0115-0119, 0121, 0170-0171] such that the inductive coupling between the repeater resonator and the first resonator is independent of an angular position of the repeater resonator (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie. angular position relative to the source resonator 304 ie. first resonator and inductively couple to a device resonator 308 ie. second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0081, 0087-0091, 0095-0101, 0108]; and
 a second resonator configured to inductively couple to the repeater resonator and to receive electromagnetic energy from the repeater resonator (Fig. 5 shows device resonator 308 ie. second resonator configured to inductively couple to the repeater resonator 306 and to receive electromagnetic energy from the repeater resonator 306) [0087-0089, 0095-0099], 
wherein the inductive coupling between the second resonator and the repeater resonator is independent of the angular position of the repeater resonator (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie. angular position relative to the source resonator 304 ie. first resonator and inductively couple to a device resonator 308 ie. second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0038, 0088-0091, 0097-0101].
	However, Kesler does not explicitly teach wherein the repeater resonator forms a circular configuration with the first end adjacent to the second end;
such that an amount of flux directed outward from a first surface of the repeater resonator is uniform along the length of the repeater resonator.
	However, Oo teaches wherein the repeater resonator forms a circular configuration with the first end adjacent to the second end (Fig. 5 shows repeater resonator comprising multiple coils 104, 106, 502, 506 whereby forming a circular configuration with first end adjacent to the second end) [0031-0033].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater resonator forms a circular configuration with the first end adjacent to the second end as taught by Oo in order to ensure that the positioning of the repeater resonator coils would enhance the inductive coupling between the source and the device resonators thereby ensuring efficient power transfer wirelessly between the source resonator and the device resonator. 
	However, Yoshino teaches such that an amount of flux directed outward from a first surface of the repeater resonator is uniform along the length of the repeater resonator (repeater coil to make magnetic flux uniform in order to transmit power from transmitting coil to receiving coil) [0070].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an amount of flux directed outward from a first surface of the repeater resonator is uniform along the length of the repeater resonator as taught by Yoshino in order to ensure that efficient power transfer wirelessly between the source resonator and the device resonator is carried out.
	


Regarding claim 2, Kesler teaches wherein the coupling between the repeater resonator and the first and second resonators is independent of a position of the first and second resonators along a length of the repeater due to the uniform arrangement of the series of coils in the repeater resonator (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie.angular position relative to the source resonator 304 ie first resonator and inductively couple to a device resonator 308 ie.second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0089-0091, 0097-0101, 0115-0119, 0121, 0170-0171].


Regarding claim 3, Kesler teaches wherein: the first resonator is configured to electrically connect to a power source and configured as a transmitter (Fig. 3-5 shows source resonator 304
ie. first resonator connect to a power source 300 and configured as a transmitter) [0087-0089]; and the second resonator is configured to electrically connect to a circuit load and configured as a receiver (Fig. 3-5 shows device resonator 308 ie. second resonator is configured to electrically connect to a device 302 ie. circuit load and configured as a receiver) [0087-0089].


Regarding claim 8, Kesler teaches an apparatus (Fig. 1-25 wireless power transfer apparatus) comprising:
a repeater resonator having a first end and second end and with a first end adjacent to a second end (Fig. 3-5 shows repeater resonator 306 having a first end and a second wherein the first end is adjacent to the second end) [0087-0089],
wherein the repeater resonator includes a series of coils arranged uniformly along the repeater resonator from the first end to the second end (Fig. 5A explicitly shows the repeater resonator 306 includes a series of coils arranged uniformly along the repeater resonator from the first end to the second end) [0057-0058, 0115-0119, 0121],
wherein the repeater resonator is configured to inductively couple to a first resonator to receive first electromagnetic energy independent of an angular position relative to the first resonator and inductively couple to a second resonator to provide second electromagnetic energy independent of an angular position relative to the second resonator based on the first electromagnetic energy (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie.angular position relative to the source resonator 304 ie first resonator and inductively couple to a device resonator 308 ie.second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0089-0091, 0097-0101].
	However, Kesler does not explicitly teach formed in a circular configuration of the repeater resonator, such that an amount of flux directed outward from a first surface of the repeater resonator is uniform between the first end and the second end.
	However, Oo teaches wherein the repeater resonator forms a circular configuration with the first end adjacent to the second end (Fig. 5 shows repeater resonator comprising multiple coils 104, 106, 502, 506 whereby forming a circular configuration with first end adjacent to the second end) [0031-0033].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater resonator forms a circular configuration with the first end adjacent to the second end as taught by Oo in order to ensure that the positioning of the repeater resonator coils would enhance the inductive coupling between the source and the device resonators thereby ensuring efficient power transfer wirelessly between the source resonator and the device resonator. 
	However, Yoshino teaches such that an amount of flux directed outward from a first surface of the repeater resonator is uniform along the length of the repeater resonator (repeater coil to make magnetic flux uniform in order to transmit power from transmitting coil to receiving coil) [0070].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an amount of flux directed outward from a first surface of the repeater resonator is uniform along the length of the repeater resonator as taught by Yoshino in order to ensure that efficient power transfer wirelessly between the source resonator and the device resonator is carried out.

Regarding claim 10, Kesler teaches, wherein each coil in the series of coils is formed around a respective non-conductive region of the repeater resonator (Fig. 3-5 and Fig. 20-25 shows repeater resonator 306 comprise of series of coils, repeater resonator is integrated into clothing which is a non-conductive region) [0057-0058, 0099, 0115-0119, 0144].

Regarding claim 11, Kesler teaches, wherein each coil in the series of coils forms a respective inductive element that is configured to inductively couple to the first resonator or the second resonator (Fig. 3-5 and Fig. 20-25 shows repeater resonator 306 comprise of series of coils, repeater resonator is integrated into clothing which is a non-conductive region furthermore Fig. 3-5 repeater resonator 306 configured to inductively coupled to the source resonator 304 ie. first resonator and to receive electromagnetic energy from source resonator 304 ie. first resonator) [0057-0058, 0099, 0115-0119, 0144, 0047, 0051, 0079-0083, 0087].

Regarding claim 12, Kesler teaches wherein the repeater resonator further includes a parasitic capacitor or capacitive component configured to store energy in response to the first electromagnetic energy received from the first resonator (repeater resonator may include
inductive and capacitive components to store energy received from the source resonator ie. first resonator) [0083-0084].

Regarding claim 13, Kesler teaches wherein the repeater resonator is configured to inductively couple to the first resonator through a fabric material to receive the first electromagnetic energy [0099, 0144].

Regarding claim 14, Kesler teaches wherein the fabric material is a fabric material of a chair or a mattress [0101, 0149].


3.	Claim(s) 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2014/0021798 (Kesler) in view of US 2016/0248265 (Oo) further in view of US 2014/0015338 (Yoshino) and US 2012/0032522 (Schatz). 

Regarding claim 4, Kesler, Oo and Yoshino teaches wireless power transfer system of claim 3.
	However, Kesler does not explicitly teach wherein: the circuit load includes an implanted medical device; the second resonator includes an implanted power transfer coil arranged to provide power to the implanted medical device; and the repeater is configured to be worn around the waist of a subject within whom the medical device and the second resonator are implanted,
the repeater further configured to transfer power to the second resonator through the skin of the subject.
However, OO teaches the repeater around the waist of subject [0031, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater around the waist of subject in form of a belt in order for the repeater to be carried by the subject in order to ensure continuous power supply.
However, Schatz teaches wherein: the circuit load includes an implanted medical device (Fig. 22B shows circuit load to me implanted battery which sends power to implanted device) [0195]; the second resonator includes an implanted power transfer coil arranged to provide power to the implanted medical device (Fig. 22B shows device resonator 2204 ie. second resonator which includes implanted power transfer coil arranged to provide power to the implanted medical device) [0195-0196]; and the repeater is configured to be worn by a subject within whom the medical device and the second resonator are implanted, the repeater further configured to transfer power to the second resonator through the skin of the subject (the repeater and the source resonator ie. first resonator is configured to be worn by the subject which might be in a form of a belt to secure the power source to transfer power to the device resonator ie. second resonator through the skin of the subject) [(0209-0210, 0214].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.


Regarding claim 5, Kesler teaches wherein the first resonator includes an array of power transmission coils embedded within a mattress [0051, 0079].

Regarding claim 6, Kesler teaches wherein the first resonator includes an array of power transmission coils embedded with a chair [0051, 0079, 0100-0101, 0103].

Regarding claim 9, Kesler, Oo and Yoshino teaches apparatus of claim 8.
	However, Kesler does not teach wherein the repeater resonator is configured to be worn around a waist of a subject and to inductively couple to the second resonator through skin of the subject to provide the second electromagnetic energy.
However, OO teaches the repeater around the waist of subject [0031, 0035].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater around the waist of subject in form of a belt in order for the repeater to be carried by the subject in order to ensure continuous power supply.
However, Schatz teaches wherein the repeater resonator is configured to be worn by a subject and to inductively couple to the second resonator through skin of the subject to provide the second electromagnetic energy (the repeater and the source resonator ie. first resonator is configured to be worn by the subject which might be in a form of a belt to secure the power source to transfer power to the device resonator ie. second resonator through the skin of the subject) [(0209-0210, 0214].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.




Claim(s) 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2014/0021798 (Kesler) in view of US 2016/0248265 (Oo).


Regarding claim 15, Kesler teaches a method comprising: receiving, at a repeater resonator, first electromagnetic energy from a first resonator via inductive coupling between the first resonator and a first coil of an electrically series of coils arranged uniformly along the repeater resonator from a first end to a second end (Fig. 1-25 shows repeater resonator 306 receives first electromagnetic energy from a source resonator 304 ie. first resonator via inductive coupling between the source resonator 304 ie. first resonator and a first coil of a series of coils arranged uniformly along the repeater resonator 306 from a first end to a second end as shown more explicitly in Fig. 5A) [0087-0091, 0115, 0118-0119, 0121]; and 
providing, from the repeater resonator, second electromagnetic energy to a second resonator based on the first electromagnetic energy via inductive coupling between the second resonator and a second coil of the series of coils (Fig. 3-5 shows providing from repeater resonator 306 a second electromagnetic energy to device resonator 308 ie. second resonator based on the first electromagnetic energy via inductive coupling between the device resonator 308 and a second coil of the series of coils of repeater resonator 306 as shown more explicitly in Fig. 5A) [0087- 0094, 0115-0119]. 
	However, Kesler does not explicitly teach physically connected series of coils of repeater resonator.
	However, Oo teaches physically connected series of coils of repeater resonator (Fig. 4 shows repeater resonator comprising physically connected series of coils 418 and 422 via wire 420) [0026-0028].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have physically connected series of coils of repeater resonator as taught by Oo in order to ensure a cost effective repeater resonator since the cost to build a series circuit is less compared to parallel circuit. 



Regarding claim 18, Kesler teaches further comprising storing energy at the repeater resonator in response to the first electromagnetic energy received from the first resonator (repeater resonator may include inductive and capacitive components to store energy received from the source resonator ie. first resonator) [0083-0084].


Regarding claim 20, Kesler teaches wherein the repeater resonator is configured to inductively couple to the first resonator through a fabric material of a chair or a mattress to receive the first electromagnetic energy [0101, 0149].


Claim(s) 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2014/0021798 (Kesler) in view of US 2016/0248265 (Oo) further in view of US 2012/0032522 (Schatz). 


Regarding claim 16, Kesler and Oo teaches method of claim 15.
However, Kesler and Oo does not teach further comprising inductively coupling to the second resonator through skin of a subject to provide the second electromagnetic energy.
	However, Schatz teaches further comprising inductively coupling to the second resonator through skin of a subject to provide the second electromagnetic energy (Fig. 22B shows device resonator 2204 ie. second resonator inductively coupled through skin of a subject to provide second electromagnetic energy to the implanted battery and device) [0195-0196].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.


Regarding claim 17, Kesler and Oo teaches method of claim 15.
However, Kesler and Oo does not teach wherein the second resonator is configured to couple to an implantable device to provide power to the implantable device using the second electromagnetic energy.
However, Schatz teaches wherein the second resonator is configured to couple to an implantable device to provide power to the implantable device using the second electromagnetic energy (Fig. 22B shows device resonator 2204 ie. second resonator which includes implanted power transfer coil arranged to provide power to the implanted medical device) [0195-0196].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.


Regarding claim 19, Kesler and Oo teaches method of claim 15.
	However, Kesler does not teach further comprising placing the repeater resonator around a waist of a subject, wherein at least one of the first electromagnetic energy is received from the first resonator or the second electromagnetic energy is provided to the second resonator while the repeater resonator is around the waist of the subject.
However, Oo teaches the repeater around the waist of subject [0031, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater around the waist of subject in form of a belt in order for the repeater to be carried by the subject in order to ensure continuous power supply.
However, Schatz teaches further comprising placing the repeater resonator on a subject (the repeater and the source resonator ie. first resonator is configured to be worn by the subject which might be in a form of a belt to secure the power source to transfer power to the device resonator ie. second resonator through the skin of the subject) [(0209-0210, 0214], wherein at least one of the first electromagnetic energy is received from the first resonator or the second electromagnetic energy is provided to the second resonator while the repeater resonator is on the subject (first electromagnetic energy is received from source resonator ie. first resonator while the repeater resonator is on the subject) [0195-0196, 0209-0210].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Regarding claims 15, 18, 20, the Examiner has added new reference to the rejection thereby arguments presented by the Applicant regarding these claims are moot in light of the new rejection. 
Regarding claims 1-6, 8-14, 16-17, 19, the Examiner has furthermore changed the rejection in light of the current amendments and arguments to add new references thereby the arguments presented by the Applicant regarding these claims are moot in light of the new rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836